


110 HR 6249 IH: H–HOMERUN Act of

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6249
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Kuhl of New York
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a direct loan program for providing energy
		  efficiency improvements for single family housing, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Home Owners Make
			 Energy-Efficiency Residential Upgrades Now Act of 2008 or
			 the H–HOMERUN Act of
			 2008 .
		2.Residential
			 Energy Efficiency Direct Loan Program
			(a)EstablishmentThe Secretary of Housing and Urban
			 Development (in this Act referred to as the Secretary) shall
			 establish and implement a program to make direct loans, to the extent amounts
			 are provided for costs of such loans pursuant to subsection (f), for providing
			 energy efficiency improvements for single family housing.
			(b)Use of loan
			 fundsA direct loan made under this section may be made for the
			 costs of the acquisition or installation, or both the acquisition and
			 installation, as applicable, of any energy efficiency improvement,
			 including—
				(1)a solar heating system;
				(2)a
			 solar cooling system;
				(3)the application of a residential energy
			 conservation measure;
				(4)a photovoltaic energy system;
				(5)a geothermal heat pump system;
				(6)a
			 residential wind turbine;
				(7)a green roof (a roof of a
			 building that is partially or completely covered with vegetation and soil, or a
			 growing medium, planted over a waterproofing membrane); and
				(8)any cost-effective
			 energy efficiency improvement eligible to be financed under a mortgage insured
			 under the Energy Efficient Mortgage program established by section 513 of the
			 Housing and Community Development Act of 1992 (42 U.S.C. 12712 note) and
			 expanded pursuant to section 513(b) of such Act.
				(c)Loan eligibility
			 requirements
				(1)Contract
			 requirementThe Secretary may
			 make a direct loan under this section only if the Secretary has entered into a
			 contract with a borrower setting forth the terms of the loan.
				(2)Repayment
			 requirementThe Secretary shall require full repayment of the
			 principal amount of the loan.
				(3)Interest
			 rateLoans made under this
			 section shall bear interest at a rate that is—
					(A)fixed over the term
			 of the loan;
					(B)at least 2
			 percentage points less than the average rate available from a private source
			 for a comparable loan at the time of the making of the loan; and
					(C)subject to such
			 other requirements or limitations as the Secretary may prescribe.
					(4)Investment
			 requirementA borrower shall
			 pay on account of the energy efficiency improvements for which the loan is made
			 at least 5 percent of the Secretary’s estimate of the cost of acquisition,
			 installation, or both acquisition and installation, as applicable, in cash or
			 its equivalent.
				(5)Credit
			 underwriting standardsThe Secretary shall establish credit
			 underwriting standards to evaluate the eligibility of borrowers to receive
			 loans under this section.
				(6)Security for
			 loanThe Secretary shall determine the reasonable value of the
			 interest in property that will serve as security for a direct loan made under
			 this section and shall establish procedures for appraisals upon which the
			 Secretary may base such determinations.
				(7)Repayment
			 ScheduleDirect loans made under this section shall be repaid in
			 monthly installments.
				(8)Principal
			 residence requirementA direct loan made pursuant to this section
			 shall be used only for providing energy efficiency improvements for the
			 principal residence of the borrower.
				(9)Other
			 termsDirect loans made under
			 this section shall be subject to such other terms, conditions, and restrictions
			 as the Secretary may require.
				(d)Energy
			 Efficiency Requirements
				(1)Cost-effective
			 Energy Efficiency ImprovementsThe Secretary shall require, for any energy
			 efficiency improvement for single family housing for which a direct loan is
			 made under this section, that the total present value cost of the improvement
			 (including any maintenance and repair expenses) is less than the total present
			 value of the energy saved over the useful life of the improvement.
				(2)Energy
			 Efficiency determination
					(A)DeterminationFor purposes of paragraph (1), the cost of
			 the improvement and an estimation of the energy savings of the improvement
			 shall be determined pursuant to a home energy rating report based upon a
			 physical inspection of the property by a home energy ratings system, or energy
			 consultant, approved by the Secretary.
					(B)Qualified
			 inspection and determinationFor purposes of subparagraph (A), the
			 physical inspection shall be conducted and the determination shall be made by
			 an individual certified by an appropriate national organization as the
			 Secretary may provide.
					(e)Definition of
			 single family housingFor the purposes of this section, the term
			 single family housing means any residential structure consisting
			 of from 1 to 4 dwelling units.
			(f)Authorization of
			 Appropriations
				(1)In
			 generalThere are authorized
			 to be appropriated to cover the costs (as such term is defined in section 502
			 of the Congressional Budget Act of 1974) of direct loans under this section
			 such sums as may be necessary for each of the fiscal years 2009 to 2019.
				(2)Aggregate
			 Outstanding limitationThe
			 aggregate outstanding principal balance of direct loans made under this section
			 shall not at any time exceed $100,000,000,000.
				3.HUD Energy
			 Efficient Mortgage program amendments
			(a)Cost of
			 improvementsSubparagraph (C)
			 of section 513(a)(2) of the Housing and Community Development Act of 1992 (42
			 U.S.C. 12712 note) is amended to read as follows:
				
					(C)Cost of
				ImprovementsThe Secretary
				shall not establish a maximum limitation on the cost of the cost-effective
				energy efficiency improvements to be financed by the energy efficient mortgage
				provided under the program established by this section and as expanded pursuant
				to subsection
				(b).
					.
			(b)Investment
			 requirementSection 513(a)(2)
			 of the Housing and Community Development Act of 1992 (42 U.S.C. 12712 note) is
			 amended by adding at the end the following new subparagraph:
				
					(D)Investment
				requirementA mortgagor shall
				pay on account of the cost-effective energy efficiency improvements for which
				the mortgage is made at least 5 percent of the Secretary’s estimate of the cost
				of acquisition, installation, or both acquisition and installation, as
				applicable, in cash or its equivalent.
					.
			(c)Cost-effective
			 determinationParagraph (2)
			 of section 513(c) of the Housing and Community Development Act of
			 1992 (42 U.S.C. 12712 note) is amended—
				(1)in the last sentence by—
					(A)striking
			 sufficient for and all that follows; and
					(B)inserting
			 based upon a physical inspection of the property by a home energy
			 ratings system, or energy consultant, approved by the Secretary. after
			 pursuant to a home energy rating report; and
					(2)by adding at the end the following new
			 sentence: Such physical inspection shall be conducted and such
			 determination shall be made by an individual certified by an appropriate
			 national organization as the Secretary may provide.
				
